                 Case 3:20-cv-00913-JSC Document 1 Filed 02/06/20 Page 1 of 8




 1   Ana P. Hallmon, Esq. (SBN 253309)
     Craig L. Schechter, Esq. (SBN 308968)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Parkway, Suite 100
 3
     Alameda, CA 94502
 4   Telephone: (510) 906-4710
     Email: ahallmon@sjlawcorp.com
 5   Email: cschechter@sjlawcorp.com
 6   Attorneys for Plaintiffs, Heat and Frost Insulators of Northern California,
     Local 16 Trust Funds, et al.
 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                   NORTHERN DISTRICT OF CALIFORNIA
10
     HEAT AND FROST INSULATORS OF                             Case No.
11   NORTHERN CALIFORNIA LOCAL UNION NO.
     16 HEALTH AND WELFARE TRUST FUND;                        COMPLAINT
12   and its JOINT BOARD OF TRUSTEES; MEL
                                                              Date:                             x
     BRASHEARS and CRAIG ROSSI, Trustees;                     Time:                             x
13
                                                              Location                          x
14   HEAT AND FROST INSULATORS OF                                x
     NORTHERN CALIFORNIA LOCAL UNION NO.                      Judge:                            x
15   16 APPRENTICESHIP TRAINING TRUST
     FUND; and its JOINT BOARD OF TRUSTEES;
16   MIKE SHIPLEY and CHRIS GREANY, Trustees;
17   WESTERN STATES INSULATORS AND
18   ALLIED WORKERS’ PENSION PLAN; and its
     JOINT BOARD OF TRUSTEES; RICK JOHNSON
19   and ERIC FULTS, Trustees;

20   WESTERN STATES INSULATORS AND
     ALLIED WORKERS’ INDIVIDUAL ACCOUNT
21   PLAN; and its JOINT BOARD OF TRUSTEES;
22   RICK JOHNSON and ERIC FULTS, Trustees;

23   WESTERN STATES INSULATORS AND
     ALLIED WORKERS’ HEALTH PLAN; and its
24   JOINT BOARD OF TRUSTEES; RICK JOHNSON
     and ERIC FULTS, Trustees;
25

26                  Plaintiffs,

27          v.

28   TRI-COUNTY INSULATION COMPANY, INC.,
     a California corporation,
                                                          1
     COMPLAINT
                                                              P:\CLIENTS\INSCL\Cases\Tri-County Insulation Company\Pleadings\Tri County Complaint.docx
     Case No.
                  Case 3:20-cv-00913-JSC Document 1 Filed 02/06/20 Page 2 of 8




 1
                     Defendant.
 2
                                                       Parties
 3

 4          1.       The Heat and Frost Insulators of Northern California Local Union No. 16 Health and

 5   Welfare Trust Fund (“Health and Welfare Fund”); Heat and Frost Insulators of Northern California

 6   Local Union No. 16 Joint Apprenticeship Training Trust Fund (“Apprenticeship Fund”); Western States

 7   and Allied Workers’ Pension Plan (“Pension Plan”); Western States and Allied Workers’ Individual

 8   Account Plan (“IAP”); and Western States and Allied Workers’ Health Plan (“Health Plan”) are

 9   employee benefit plans as defined in the Employee Retirement Income Security Act of 1974 (“ERISA”)

10   § 3(3), 29 U.S.C. § 1002(3). The Joint Board of Trustees (“Trustees”) of said Funds are the named

11   fiduciaries of the Funds under ERISA § 302(a), 29 U.S.C. § 1002(a). Mel Brashears and Craig Rossi are

12   Trustees, and fiduciaries, of the Health and Welfare Fund. Mike Shipley and Chris Greaney are

13   Trustees, and fiduciaries, of the Apprenticeship Fund. Rick Johnson and Eric Fults are Trustees, and

14   fiduciaries, of the Pension Plan, IAP, and Health Plan. The Health and Welfare Fund, Apprenticeship

15   Fund, Pension Plan, IAP, and Health Plan, and their respective Trustees and fiduciaries are collectively

16   referred to herein as “ERISA Plaintiffs” or “Plaintiffs.”

17           2.      Tri-County Insulation Company, Inc., a California corporation, (“Defendant”), is an

18   employer by virtue of ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA § 2(2), 29 U.S.C. § 152(2).

19                                                       Jurisdiction

20          3.       Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of

21   ERISA § 502, 29 U.S.C. § 1132, in that ERISA Plaintiffs seek to enforce the provisions of ERISA and

22   the terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief

23   to redress such violations, and seek all other appropriate relief under ERISA.

24          4.       Jurisdiction exists in this Court over all the claims by virtue of the Labor Management

25   Relations Act (“LMRA”) § 301, 29 U.S.C. § 185, in that Plaintiffs seek to enforce the terms and

26   conditions of valid Bargaining Agreements.

27          5.       To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

28   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they

                                                          2
     COMPLAINT
                                                                 P:\CLIENTS\INSCL\Cases\Tri-County Insulation Company\Pleadings\Tri County Complaint.docx
     Case No.
                  Case 3:20-cv-00913-JSC Document 1 Filed 02/06/20 Page 3 of 8




 1   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

 2   herein, each of which has a substantial ground in federal jurisdiction.

 3                                                             Venue

 4           6.       Venue is conferred upon this Court by § 502, 29 U.S.C. § 1132. Where an action is

 5   brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

 6   discretion, in the district where the plan is administered, where the breach took place, or where a

 7   defendant resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at

 8   their principal place of business in Pleasanton, California. Thus, jurisdiction and venue are properly

 9   grounded with this Court.

10           7.       Venue exists in this Court with respect to the claims under LMRA § 301, 29 U.S.C. §

11   185, as this Court has jurisdiction over the parties, as the Union maintains its principal place of business

12   in this district, its duly authorized officers or agents are engaged in representing employee members in

13   this district, and the claims arise in this district.

14                                                  Intradistrict Assignment

15           8.       The basis for assignment of this action to this Court’s Oakland Division is that all of the

16   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

17   Plaintiffs’ Funds and the Bargained Plans are administered, and where Defendant therefore failed to

18   fulfill its statutory and contractual obligations to Plaintiffs.

19                                                   Bargaining Agreements

20           9.       Defendant entered into the Master Labor Agreement between the International

21   Association of Heat and Frost Insulators Local No. 5 and the Western Insulators Contractors Association

22   Southern California Chapter (“Local 5 Bargaining Agreement”). The current Local 5 Bargaining

23   Agreement is effective July 3, 2017 through July 5, 2020.1 The Local 5 Bargaining Agreement covers

24   work by employees within the territorial jurisdiction of Local 5, which is outside of the territorial

25
     1
      Defendant signed the previous Local 5 Bargaining Agreement, effective June 27, 2011 through June 29, 2014, on February
26   14, 2012. However, the Local 5 Bargaining Agreement contains an evergreen clause in Article XXII, Section 2, which states:
             Unless a signatory Employer sends written notice by registered mail to the Union and the Association not less than
27           one hundred twenty days, nor more than one hundred fifty days, before the expiration date of this, or any subsequent
             agreement, that such Employer signifies its intent not to be bound by any successor or extended agreement, each
28           such signatory Employer will be bound by any successor or extended agreement entered into between this
             Association and the Union.
                                                                  3
     COMPLAINT
                                                                      P:\CLIENTS\INSCL\Cases\Tri-County Insulation Company\Pleadings\Tri County Complaint.docx
     Case No.
               Case 3:20-cv-00913-JSC Document 1 Filed 02/06/20 Page 4 of 8




 1   jurisdiction of Heat and Frost Insulators Local No. 16 (“Local 16” or the “Union”); however, Article I of

 2   the Local 5 Bargaining Agreement states: “The Employer agrees that on all operations outside of the

 3   charted territory of Local 5 he will abide by the … rules … established by a collective bargaining

 4   agreement between the local insulation contractors and the local union [i.e., Local 16] in that

 5   jurisdiction.” Accordingly, for the work that its employees performed within the territorial jurisdiction

 6   of Local 16, Defendants are subject to the terms of the Master Labor Agreement between the Union and

 7   the Western Insulators Contractors Association Northern California Chapter, Inc. (“Local 16 Bargaining

 8   Agreement”), requiring employer contributions to Plaintiffs’ ERISA Funds, to Local 16 for union dues,

 9   and to the other plans more fully described in the Local 16 Bargaining Agreement. Plaintiffs are third

10   party beneficiaries of the Bargaining Agreements.

11          10.     Under the terms of the Bargaining Agreements, Plaintiffs’ Trustees are authorized to

12   collect monies due by Defendant to the following plans: the Heat and Frost Insulators of Northern

13   California Local Union No. 16 Industry Preservation Trust Fund (“Preservation Fund”); Occupational

14   Health and Research Fund; and Industry Promotion Fund (collectively referred to herein as the

15   “Bargained Plans”). Plaintiffs’ Boards of Trustees have been authorized to collect and distribute monies

16   due to the Bargained Plans as well as dues due to the Union under the Bargaining Agreement and Trust

17   Agreements.

18          11.     Under the Bargaining Agreements and the governing documents of ERISA Plaintiffs (the

19   “Trust Agreements”), which are incorporated into the Local 16 Bargaining Agreement and made binding

20   on Defendant, Defendant is required to regularly pay to ERISA Plaintiffs, the Bargained Plans, and the

21   Union, certain sums of money, the amounts of which are determined by the hours worked by

22   Defendant’s employees. Contributions are due on the tenth (10th) day of the month following the month

23   hours were worked, and considered delinquent if not received by the twentieth (20th) day of that month.

24   Defendant is also required, pursuant to the Bargaining and Trust Agreements, to pay liquidated damages

25   in the amount of ten percent (10%) for each delinquent contribution, but in the amount of twenty percent

26   (20%) for each delinquent contribution which is the subject of litigation. Moreover, the Bargaining and
27   Trust Agreements provide that interest accrues on delinquent contributions at the rate of seven percent

28   (7%) per annum from the day contributions become delinquent to the date payment is made.

                                                         4
     COMPLAINT
                                                             P:\CLIENTS\INSCL\Cases\Tri-County Insulation Company\Pleadings\Tri County Complaint.docx
     Case No.
               Case 3:20-cv-00913-JSC Document 1 Filed 02/06/20 Page 5 of 8




 1          12.    The Bargaining Agreement further require Defendant to maintain time records or time

 2   cards, and to submit any and all relevant records to Plaintiffs for examination to determine whether

 3   Defendant is making full and prompt payment of all sums required to be paid by it to Plaintiffs. Should

 4   an audit of Defendant’s records reveal Defendant has failed to provide full and prompt payment of all

 5   sums due, Defendant must reimburse Plaintiffs for the amounts due, including audit fees, in addition to

 6   any other obligations pursuant to the Bargaining and Trust Agreements.

 7                                             Factual Allegations

 8          13.    On or about May 12, 2019 and April 25, 2019, Plaintiffs’ auditor, Lindquist CPA, sent

 9   written requests to Defendant to schedule an audit and provide records for examination pursuant to the

10   terms of the Local 16 Bargaining Agreement and the governing documents of the ERISA Plaintiffs for

11   the period of September 1, 2015 through March 31, 2018.

12          14.    On or about July 12, 2019 and October 2, 2019, Plaintiffs’ counsel sent written demands

13   to Defendant regarding Defendant’s failure to respond to the request to schedule and audit and provide

14   records for examination.

15          15.    Defendant has refused to permit an authorized representative of the Plaintiffs to examine

16   all of Defendant’s records as necessary to determine whether Defendant has made full payment of all

17   sums owed to the Plaintiffs for the period of September 1, 2015 through March 31, 2018.

18          16.    Defendant has further failed and refused to pay the full contribution for hours worked by

19   its employees during the month of August 2019.

20          17.    Plaintiffs are also entitled to recover any and all other contributions, and all liquidated

21   damages and interest on delinquent contributions not specified above, found due on timecards, further

22   audit, or otherwise, including estimated contributions for any months Defendant failed to report to

23   Plaintiffs, through the time of Judgment. Plaintiffs reserve the right to conduct a further audit to

24   determine whether there are any additional amounts due from Defendant.

25                                  FIRST CAUSE OF ACTION
       For Audit Compliance, Payment of Delinquent Contributions, Interest, Liquidated Damages,
26                           Attorneys’ Fees and Costs Against Defendant
27          18.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 17, above.

28          19.    Defendant has a contractual duty to timely report and pay the required contributions to

                                                        5
     COMPLAINT
                                                            P:\CLIENTS\INSCL\Cases\Tri-County Insulation Company\Pleadings\Tri County Complaint.docx
     Case No.
                 Case 3:20-cv-00913-JSC Document 1 Filed 02/06/20 Page 6 of 8




 1   Plaintiffs and the Bargained Plans, and to timely pay dues to the Union, pursuant to the Bargaining

 2   Agreements and Trust Agreements. Defendant also has a contractual duty under the Bargaining

 3   Agreements, and Trust Agreements incorporated therein, to permit an audit of its records to determine

 4   whether it is making full and prompt payment of all sums required to be paid by it to Plaintiffs, and to

 5   pay Plaintiffs all amounts found due as a result of an audit, including audit fees.

 6          20.     In addition, Defendant has a statutory duty to timely make the required payments to

 7   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).

 8          21.     By failing to permit the audit of all of its records and make the required payments to

 9   Plaintiffs, Defendant breached the Bargaining and Trust Agreement and is in violation of ERISA § 515,

10   29 U.S.C. § 1145, and LMRA § 301(a).

11          22.     Defendant’s failure and refusal to permit the audit and pay the required contributions was

12   at all times, and still is, willful. Defendant continues to breach the Bargaining Agreement, and

13   incorporated Trust Agreements, by failing to permit the audit and pay all amounts owed as alleged. Said

14   refusal is unjustified and done with knowledge and intent.

15          23.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and

16   irreparable injury, loss and damage unless Defendant is ordered specifically to perform all obligations

17   required on Defendant’s part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29

18   U.S.C. §§ 141-197, and the Bargaining and Trust Agreements, and is restrained from continuing to

19   refuse to perform as required thereunder.

20          24.     This Court is authorized to issue injunctive relief based on the traditional standard. As set

21   forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility

22   that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of

23   hardships and advancement of public interest favor ERISA Plaintiffs.

24          25.     This Complaint does not in any manner relate to statutory withdrawal liability that may or

25   may not be assessed against Defendant. ERISA Plaintiffs expressly reserve the right to pursue any such

26   withdrawal liability claims against Defendant as provided by ERISA Plaintiffs’ Plan Documents, Trust
27   Agreements, and the law.

28          //

                                                          6
     COMPLAINT
                                                              P:\CLIENTS\INSCL\Cases\Tri-County Insulation Company\Pleadings\Tri County Complaint.docx
     Case No.
                  Case 3:20-cv-00913-JSC Document 1 Filed 02/06/20 Page 7 of 8




 1                                                          Prayer

 2   WHEREFORE, Plaintiffs pray as follows:

 3          1.        For an order,

 4                    (a)         Requiring that Defendant comply with its obligations to Plaintiffs under the terms

 5   of the Bargaining Agreements and Trust Agreements, including permitting an audit of its records as

 6   requested by Plaintiffs;

 7                    (b)         Enjoining Defendant from violating the terms of those documents and of ERISA;

 8   and

 9                    (c)         Enjoining Defendant from disposing of any assets until said terms have been

10   complied with, and from continuation or operating of Defendant’s business until said terms have been

11   complied with.

12          2.        For a judgment against Defendant as follows:

13                    (a)         Any underpaid and unpaid contributions, due at time of Judgment, including those

14   specified above as well as any other contributions determined as due by audit, timecards, or otherwise,

15   including estimated contributions for any months Defendant fails to report to Plaintiffs, pursuant to

16   ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

17                           i.          To ERISA Plaintiffs and the Bargained Plans, in accordance with ERISA

18   § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreement;

19                          ii.          To the Union in accordance with the Bargaining Agreement.

20                    (b)         Liquidated damages on all late-paid and unpaid contributions in an amount

21   provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA

22   § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).

23                    (c)         Interest on all late-paid and unpaid contributions at the rates set in accordance

24   with the Bargaining Agreement, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. § 1132

25   (g)(2)(B).

26          3.        Plaintiffs’ reasonable attorneys’ fees and costs of this action, including any audit fees, in
27   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance

28   with the Bargaining Agreement for all Bargained Plans; and with LMRA § 301, 29 U.S.C. § 185, for all

                                                               7
     COMPLAINT
                                                                   P:\CLIENTS\INSCL\Cases\Tri-County Insulation Company\Pleadings\Tri County Complaint.docx
     Case No.
                   Case 3:20-cv-00913-JSC Document 1 Filed 02/06/20 Page 8 of 8




 1   Plaintiffs.

 2           4.       That the Court retain jurisdiction of this case pending compliance with its orders.

 3           5.       For such other and further relief as the Court may deem just and proper.

 4

 5    DATED: February 6, 2020                              SALTZMAN & JOHNSON LAW CORPORATION

 6
                                                     By:                                              /S/
 7
                                                           Ana P. Hallmon
 8                                                         Attorneys for Plaintiffs, Heat and Frost Insulators of
                                                           Northern California, Local 16 Trust Funds, et al.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                           8
     COMPLAINT
                                                               P:\CLIENTS\INSCL\Cases\Tri-County Insulation Company\Pleadings\Tri County Complaint.docx
     Case No.
